 Case 2:20-cv-00017-NT Document 20 Filed 12/23/20 Page 1 of 2          PageID #: 245




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 HOME INVESTMENT FUND V LP,                )
                                           )
                      Plaintiff,           )
                                           )
 v.                                        ) Docket No. 2:20-cv-00017-NT
                                           )
 RICHARD DUNNE,                            )
                                           )
                      Defendant.           )


           ORDER ON PLAINTIFF’S MOTION ON PAPER RECORD

        Default was entered in this foreclosure case on May 6, 2020. (ECF No. 6.) The

Plaintiff subsequently filed a motion seeking default judgment on October 2, 2020

(ECF No. 13). On October 13, 2020, in light of the public health concerns posed by the

COVID-19 pandemic, I issued a procedural order authorizing the Plaintiff to proceed

by submitting documentary evidence to establish its entitlement to default judgment.

Foreclosure Procedural Order Authorizing Plaintiff to Seek a Default Judgment on

Documentary Evidence (“Procedural Order”) (ECF No. 14). That order stated, in

part,

        If the Plaintiff desires to proceed with a default judgment on
        documentary evidence, the Plaintiff must satisfy the following
        requirements:
              1. File, within 30 days of the date of this Order, a motion
              requesting that the Court proceed with default judgment of the
              foreclosure count on a paper record and include all affidavits and
              documentary evidence necessary to establish entitlement to
              default judgment. . . .

Procedural Order 2. On November 12, 2020, the Plaintiff filed a motion to proceed

with default judgment of foreclosure on a paper record (ECF No. 16). However, the



                                           1
    Case 2:20-cv-00017-NT Document 20 Filed 12/23/20 Page 2 of 2                    PageID #: 246




Plaintiff attached no affidavits or documentary evidence to its motion. 1 Accordingly,

the Plaintiff’s motion to proceed on a paper record is DENIED with leave to refile

with the proper documentation on or before January 6, 2021. 2



SO ORDERED.

                                                      /s/ Nancy Torresen
                                                      United States District Judge


Dated this 23rd day of December, 2020.




1       The Plaintiff has attached various affidavits and documents to the original motion for default
judgment and in another subsequent entry on the docket. However, the Procedural Order expressly
stated that any motion requesting to proceed on a paper record should include all of the necessary
documentary evidence.

2      The Plaintiff states that the property is currently occupied but does not address whether any
current federal or state orders issued in response to the COVID-19 pandemic would delay or
temporarily bar eviction of the Defendant from the property.


                                                  2
